DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryba (US 2014/0163538).
Regarding claims 1-6, Ryba discloses a cryogenic system (fig. 1) with a probe (102) between an inlet (112) and outlet (114). The system further includes a “cryosurgical control unit” (at least 104), a black box that is being interpreted as extremely broad rather than indefinite, which controls the valves connected to the inlet and outlet (134, 136). The “cryosurgical control unit” is configured to receive cryogenic fluid from a source (paragraph [0022]). The fluid is a nitrous oxide ([0022]) which is at least partially converted to a liquid by virtue of using a Joule-Thompson orifice ([0018]). .

Allowable Subject Matter
Claims 7-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Cryosurgical devices generally fall into two broad categories: those that use a continuous flow of cryogen and those that used a fixed amount of cryogen. Ryba teaches the former (even if would be possible to use in any manner, as discussed above) and Goldboss (US 2010/0042087, paragraphs [0056]-[0058]) teaches the latter. Systems that could operate in either mode are rare but not unheard of (e.g. [0031] of US 2019/0029475 to O’Connor). Both these modes have benefits and drawbacks (e.g. circulating systems can allow for the recovery/reuse of .
In the interest of compact prosecution it is noted that language which requires some specific processor or instructions to perform the steps recited in claims 1-6, instead of a generic “unit,” would define around the rejections of record by requiring some structure which must perform the steps and not merely be capable of performing the steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794